Supreme Court of Florida
                                    ____________

                                    No. SC18-964
                                    ____________

                                LINDA PEDROZA,
                                    Petitioner,

                                          vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                   March 12, 2020

LAWSON, J.

      This case is before the Court for review of the decision of the Fourth District

Court of Appeal in Pedroza v. State, 244 So. 3d 1128 (Fla. 4th DCA 2018), which

certified conflict with the decisions of the Second and Fifth District Courts of

Appeal in Cuevas v. State, 241 So. 3d 947 (Fla. 2d DCA 2018); Blount v. State,

238 So. 3d 913 (Fla. 2d DCA 2018); Mosier v. State, 235 So. 3d 957 (Fla. 2d DCA

2017); Alfaro v. State, 233 So. 3d 515 (Fla. 2d DCA 2017); Burrows v. State, 219

So. 3d 910 (Fla. 5th DCA 2017); Katwaroo v. State, 237 So. 3d 446 (Fla. 5th DCA

2018); and Tarrand v. State, 199 So. 3d 507 (Fla. 5th DCA 2016). We have

jurisdiction. See art. V, § 3(b)(4), Fla. Const.
      The issue presented by this case is whether Pedroza’s forty-year sentence for

second-degree murder is unconstitutional under the Eighth Amendment to the

United States Constitution as interpreted and applied in Miller v. Alabama, 567

U.S. 460 (2012).1 We hold that Pedroza has not established a Miller violation and,

accordingly, is not entitled to relief. In so holding, we conclude that, to the extent

this Court has previously instructed that resentencing is required for all juvenile

offenders serving sentences longer than twenty years without the opportunity for

early release based on judicial review, it did so in error.

                                  BACKGROUND

      At the age of seventeen, Linda Pedroza, along with her twenty-three-year-

old boyfriend, planned and carried out the murder of her mother by strangulation.

Pedroza was charged with first-degree murder but pled guilty to second-degree

murder in exchange for a forty-year sentence. Years later, Pedroza challenged that

sentence as cruel and unusual punishment under Miller.

      Miller was the progeny of Graham v. Florida, 560 U.S. 48, 74 (2010), in

which the Supreme Court had held that a sentence of life imprisonment without the

possibility of parole is cruel and unusual punishment and therefore a violation of



       1. Pedroza does not make a claim based on the Florida Constitution.
Regardless, the Florida Constitution’s “cruel and unusual punishment” provision
does not provide any greater protection than the United States Constitution as
interpreted by the United States Supreme Court. Art. I, § 17, Fla. Const.


                                          -2-
the Eighth Amendment when imposed on a juvenile for a nonhomicide offense.

The Graham Court explained that, although states are “not required to guarantee

eventual freedom” to juvenile nonhomicide offenders, they may not sentence these

offenders to life imprisonment without affording them “some meaningful

opportunity to obtain release based on demonstrated maturity and rehabilitation.”

560 U.S. at 75. The Graham holding was extended in Miller to invalidate

sentencing schemes that mandated life without parole for juveniles convicted of

homicide offenses. 567 U.S. at 465.

      Unlike the Graham decision with respect to juvenile nonhomicide offenders,

the Miller decision did not “foreclose a sentencer’s ability” to sentence a juvenile

homicide offender to life without parole. Id. at 479-80. However, it instructed that

before doing so the sentencer must “take into account how children are different,

and how those differences counsel against irrevocably sentencing them to a

lifetime in prison.” Id. at 480. Although the sentencing scheme at issue in Miller

was one that mandated life without parole for the first-degree murder at issue, the

Supreme Court later explained that Miller did more than invalidate such mandatory

schemes: it “rendered life without parole an unconstitutional penalty for ‘a class of

offenders because of their status’—that is, juvenile offenders whose crimes reflect

the transient immaturity of youth,” as distinguished from “the rare juvenile

offender whose crime reflects irreparable corruption.” Montgomery v. Louisiana,


                                        -3-
136 S. Ct. 718, 734 (2016) (quoting Penry v. Lynaugh, 492 U.S. 302, 330 (1989),

and then Miller, 567 U.S. at 479-80). The Supreme Court instructed that, for

juvenile homicide offenders not found irreparably corrupt, sentencing must leave

them with “hope for some years of life outside prison walls.” Id. at 737.

      After the Supreme Court decided Miller and this Court determined that the

related holding of Graham is not limited to sentences denominated “life” but also

extends to term-of-years sentences that ensure imprisonment throughout a juvenile

offender’s natural life, Henry v. State, 175 So. 3d 675, 679-80 (Fla. 2015), Pedroza

filed a motion to correct an illegal sentence. Pedroza argued that her sentence

violates the Eighth Amendment under Miller because it is a lengthy term of years

imposed without individualized consideration of her youth. The State defended

Pedroza’s sentence on the ground that it is not a life sentence or a de facto life

sentence, pointing out that Pedroza will be fifty-five years old on the date she is

scheduled to be released from prison. The trial court agreed with the State and

denied Pedroza’s motion. Pedroza appealed to the Fourth District, which affirmed

under its own precedent in Hart v. State, 246 So. 3d 417 (Fla. 4th DCA 2018) (en

banc), and concluded that there was no “clear, binding Florida Supreme Court

decision that requires resentencing.” Pedroza, 244 So. 3d at 1129.

      In addition to upholding Pedroza’s sentence, the Fourth District certified

conflict with several decisions of other district courts. Id. Most of these decisions


                                         -4-
required resentencing from term-of-years sentences equal to or lesser than

Pedroza’s sentence and were driven by language in our decisions in Kelsey v. State,

206 So. 3d 5, 10-11 (Fla. 2016), and Johnson v. State, 215 So. 3d at 1237, 1243

(Fla. 2017), which some lower courts have interpreted as mandating resentencing

for all juvenile offenders serving sentences longer than twenty years without the

opportunity for early release based on demonstrated maturity and rehabilitation.

Cuevas, 241 So. 3d at 948-49 (reversing concurrent sentences of twenty-six years

for nonhomicide offenses); Blount, 238 So. 3d at 913-14 (reversing concurrent

forty-year sentences for nonhomicide offenses); Katwaroo, 237 So. 3d at 447

(reversing a thirty-year sentence for a homicide offense); Alfaro, 233 So. 3d at 516

(reversing concurrent thirty-year sentences for nonhomicide offenses); Mosier, 235

So. 3d at 957-58 (reversing concurrent thirty-year sentences where the juvenile

offender would have been “released at age forty-six at the latest”); Burrows, 219

So. 3d at 911 (reversing concurrent twenty-five-year sentences for nonhomicide

offenses). In addition, one of the certified conflict decisions, Tarrand, 199 So. 3d

at 509, cited Henry and required resentencing from a fifty-one-year sentence, even

while concluding that the sentence “was not prohibited under the Eighth

Amendment.”

      We granted review of the instant case to resolve the certified conflict, which

centers on whether there is a per se rule in Florida requiring resentencing of all


                                         -5-
juvenile offenders serving sentences longer than twenty years without a provision

for early release based on a demonstration of maturity and rehabilitation, and

ultimately to resolve the issue of whether a forty-year sentence, as a categorical

matter, violates the Eighth Amendment under Miller when imposed on a juvenile

homicide offender without individualized consideration of the offender’s “youth

and its attendant characteristics,” 567 U.S. at 465.

                                    ANALYSIS

                               A. Pedroza’s Sentence

      Our review in this case is based on construction of the federal constitution

and interpretation of case law. Therefore, it is de novo. See Henry, 175 So. 3d at

676; Pantoja v. State, 59 So. 3d 1092, 1095 (Fla. 2011) (quoting McCray v. State,

919 So. 2d 647, 649 (Fla. 1st DCA 2006)).

      Under Miller, a juvenile homicide offender cannot be sentenced to life

imprisonment without the possibility of parole unless the sentencing court has

considered the offender’s “youth and its attendant characteristics,” 567 U.S. at 465,

and properly found the offender to be irreparably corrupt, Montgomery, 136 S. Ct.

at 734. See also Landrum v. State, 192 So. 3d 459, 459 (Fla. 2016) (holding that

even a discretionary sentence of life without parole violates Miller if the

sentencing court did not take the juvenile offender’s youth into account). Although

the trial court in this case did not give individualized consideration to Pedroza’s


                                         -6-
youth and its attendant characteristics when deciding to sentence her in accordance

with the parties’ agreement, her sentence is not unconstitutional under Miller

because it is not a sentence of life imprisonment.

      Additionally, although we recognized in Henry that there is no Eighth

Amendment distinction between a term-of-years sentence and a sentence

denominated “life” when the term-of-years sentence is the functional equivalent of

life without the possibility of parole, Henry, 175 So. 3d at 679-80, that holding

does not afford Pedroza relief in this proceeding. The sentence at issue in Henry

was ninety years long, and Henry had demonstrated that his sentence did not offer

an opportunity for release before the end of his natural life. Id. at 676. Unlike

Henry, Pedroza has not shown that her sentence is so long as to be the functional

equivalent of life. Therefore, she has not established that her case implicates the

Supreme Court’s Eighth Amendment jurisprudence concerning juvenile sentencing

to the extent that she is entitled to a remedy under Henry.

    B. Confusing and Erroneous Language in Henry, Kelsey, and Johnson

      While the foregoing conclusions resolve the narrow issue presented in this

case, we recognize that there has understandably been “considerable confusion” in

the district courts of this state—caused largely by confusing language and dicta in

our prior decisions—as to when a juvenile offender’s term-of-years sentence

requires resentencing under Miller or Graham. Hart, 246 So. 3d at 419


                                        -7-
(addressing Graham). This confusion stems from statements made in Henry,

Kelsey, and Johnson regarding juvenile term-of-years sentences without a review

mechanism that invoke the protections of Graham and Miller. We address the

problematic statements in each of these cases—Henry, Kelsey, and Johnson—in

turn.

        With respect to Henry, the following declaration has proven to be confusing

when considered out of context:

        [W]e hold that the constitutional prohibition against cruel and unusual
        punishment under Graham is implicated when a juvenile nonhomicide
        offender’s sentence does not afford any “meaningful opportunity to
        obtain release based on demonstrated maturity and rehabilitation.”

Henry, 175 So. 3d at 679 (quoting Graham, 560 U.S. at 75); see also id. at 680

(clarifying that the “meaningful opportunity to obtain release” discussed in the

Court’s holding means “a meaningful opportunity for early release based on a

demonstration of maturity and rehabilitation”). Taken wholly out of context, this

and other language from Henry has been read to mean that all juvenile sentences,

no matter the length, must include an opportunity for early release to comply with

the Eighth Amendment. See, e.g., Tyson v. State, 199 So. 3d 1087, 1088 (Fla. 5th

DCA 2016). If this were the holding, an adult sanction of four years in prison

would require some type of review and release mechanism. That is an incorrect

reading of the holding. In context, Henry makes clear that the Court was

addressing “lengthy” term-of-years sentences that approach or envelop the entirety

                                         -8-
of a defendant’s “natural life.” 175 So. 3d at 679. Additionally, in Guzman v.

State, 183 So. 3d 1025, 1026 (Fla. 2016), we expressly addressed the question of

whether Graham applies “to lengthy term-of-years sentences that amount to de

facto life sentences” by summarily concluding that Henry had “previously

answered . . . [that] question in the affirmative.”

      With respect to Kelsey, the statement that Henry “requires that all juvenile

offenders whose sentences meet the standard defined by the Legislature in chapter

2014-220, [Laws of Florida,] a sentence longer than twenty years, are entitled to

judicial review,” 206 So. 3d at 8, could be understood as holding that any juvenile

sentence longer than twenty years violates the Eighth Amendment. This reading of

Kelsey was bolstered by the nonprecedential opinions of Lee v. State, 234 So. 3d

562 (Fla. 2018) (plurality opinion), and Morris v. State, 246 So. 3d 244 (Fla. 2018)

(plurality opinion).2 We now clarify that this statement in Kelsey was not a


       2. Pedroza relies on additional cases from this Court as supporting this
reading of Kelsey. With one exception, these cases were resolved with
unpublished orders lacking factual detail. Although we need not discuss those
cases further, as unpublished orders lack precedential value, see Gawker Media,
LLC v. Bollea, 170 So. 3d 125, 133 (Fla. 2d DCA 2015) (noting that the court’s
“unpublished dispositions,” though discoverable online, have “no precedential
value”), we do note one unpublished order in particular, Thomas v. State, 177 So.
3d 1275 (Fla. 2015), because it has received attention in several cases. See, e.g.,
McCrae v. State, 267 So. 3d 470, 471-72 (Fla. 1st DCA 2019); Peterson v. State,
193 So. 3d 1034, 1038 (Fla. 5th DCA 2016). To the extent it is proper to analyze
the history of that case to discern this Court’s rationale in requiring resentencing,
we agree with the First District that this unpublished decision is “best read as
rejecting the remedy [the First District] approved for the earlier Miller violation” in

                                          -9-
holding, as determined by the Fourth District below, and that the holding in Kelsey

was limited to the express holding stated in the opinion:

      We therefore hold that all juveniles who have sentences that violate
      Graham are entitled to resentencing pursuant to chapter 2014-220,
      Laws of Florida, codified in sections 775.082, 921.1401 and
      921.1402, Florida Statutes (2014).

Kelsey, 206 So. 3d at 8 (emphasis added).

      Any statement of law in a judicial opinion that is not a holding is dictum.

State v. Yule, 905 So. 2d 251, 259 n.10 (Fla. 2d DCA 2005) (Canady, J., specially

concurring) (quoting Michael Abramowicz & Maxwell Stearns, Defining Dicta, 57

Stan. L. Rev. 953, 1065 (2005)). “A holding consists of those propositions along

the chosen decisional path or paths of reasoning that (1) are actually decided, (2)

are based upon the facts of the case, and (3) lead to the judgment.” Id. We now

further discuss Kelsey with these principles in mind.

      In Kelsey, we were presented with a certified question, which we rephrased

to focus on deciding whether a juvenile nonhomicide offender was entitled to a

second resentencing for a Graham violation where his first resentencing did not




that case. McCrae, 267 So. 3d at 471-72. The remaining case on which Pedroza
relies to establish the validity of the dicta in Kelsey is Williams v. State, 261 So. 3d
1248 (Fla. 2019). Although Williams was published and yielded a majority vote on
the sentencing issue, that issue was expressly and exclusively resolved by the
State’s concession of error, and without relevant factual detail or citation to the
propositions that we reject in this case. 261 So. 3d at 1254.


                                         - 10 -
provide the remedy this Court subsequently decided should be applied to Graham

violations—that is, resentencing under chapter 2014-220. Kelsey, 206 So. 3d at 6-

7, 10; see Kelsey v. State, 183 So. 3d 439, 442 (Fla. 1st DCA 2015) (asking

“[w]hether a defendant whose initial sentence for a nonhomicide crime violates

Graham . . . , and who is resentenced to concurrent forty-five year terms, is entitled

to a new resentencing under the framework established in chapter 2014-220”). It

was not necessary for this Court to address whether the length of Kelsey’s sentence

implicated Graham, as the narrow issue we framed when we rephrased the

certified question—whether “a defendant whose original sentence violated

Graham . . . and who was subsequently resentenced prior to July 1, 2014, [is]

entitled to be resentenced pursuant to the provisions of chapter 2014-220”—was

dispositive. Kelsey, 206 So. 3d at 6. Indeed, we made clear that the issue raised by

the case was not whether the length of sentence Kelsey received on resentencing,

forty-five years, was itself a Graham violation when we said the following:

               Kelsey represents a narrow class of juvenile offenders, those
       resentenced from life to term-of-years sentences after Graham, for
       crimes committed before chapter 2014-220’s July 1, 2014, effective
       date. Kelsey argues that his sentence does not currently provide the
       relief specified in our previous decisions and seeks the judicial review
       granted to other defendants who, like him, were sentenced to terms
       that will not provide them a meaningful opportunity for relief in their
       respective lifetimes. We agree.

Id. at 10.




                                        - 11 -
      Given that the Court in Kelsey expressly and repeatedly stated that it was

narrowly deciding only the issue framed by the rephrased certified question, and

that the “decisional path” or “path of reasoning” in Kelsey is less than clear, it

makes more sense to read the questionable language as a statement of the necessity

of including judicial review and an opportunity for early release in the remedy for

any Graham violation and not as a means of defining when an Eighth Amendment

violation occurs. This reading is also consistent with language in Johnson, which

described Kelsey as applying “the reasoning in Henry to juveniles whose life

sentences had been vacated pursuant to Graham, but who had not been resentenced

under the new juvenile sentencing guidelines.” Johnson, 215 So. 3d at 1239.

      Johnson, however, does not appear to be capable of the same limited

reading. Johnson also involved a juvenile offender originally sentenced to life for

nonhomicide offenses. Id. After Graham was decided, Johnson had been

resentenced to 100 years in prison, a prison sentence that, “even with gain time,”

exceeded the juvenile offender’s life expectancy “by at least five years and

possibly 20 years.” Id. at 1243-44. The Fifth District had held Johnson’s new

sentence to be constitutional on grounds that term-of-years sentences did not

violate Graham. Id. at 1238. Because Johnson involved both a Graham

resentencing and a de facto life sentence, the case could have been disposed of by

straightforward application of Henry or Kelsey. Instead, the Court included an


                                         - 12 -
extensive discussion of our prior precedent in which it declared that Graham,

Henry, and Kelsey should be read together as providing that “juvenile nonhomicide

offenders are entitled to sentences that provide a meaningful opportunity for early

release based upon a demonstrated maturity and rehabilitation during their natural

lifetimes.” Id. at 1239.

       Unlike Kelsey, which limits the holding to the narrowest issue presented by

the facts of the case, Johnson clearly stands for a rule of law much broader than the

facts required, going as far as announcing and then applying the following test:

      Post–Henry, we must ensure that a juvenile nonhomicide offender
      does not receive a sentence that provides for release only at the end of
      a sentence (e.g. a 45–year sentence with no provision for obtaining
      early release based on a demonstration of maturity and rehabilitation
      before the expiration of the imposed term, such as in Kelsey).
      Secondly, we must ensure that a juvenile nonhomicide offender who
      is sentenced post-Henry does not receive a sentence which includes
      early release that is not based on a demonstration of rehabilitation and
      maturity (i.e. gain time or other programs designed to relieve prison
      overpopulation). Last, we must ensure that a juvenile nonhomicide
      offender who is sentenced post-Henry does not receive a sentence that
      provides for early release at a time beyond his or her natural life (e.g.
      a 1,000–year sentence that provides parole-eligibility after the
      offender serves 100 years). To qualify as a “meaningful opportunity
      for early release,” a juvenile nonhomicide offender’s sentence must
      meet each of the three parameters described in Henry.

Johnson, 215 So. 3d at 1243. We now recede from this test and hold that a

juvenile offender’s sentence does not implicate Graham, and therefore Miller,

unless it meets the threshold requirement of being a life sentence or the functional




                                        - 13 -
equivalent of a life sentence. See Morris, 246 So. 3d at 245-46 (Lawson, J.,

dissenting).

      Although the test announced in Johnson by its express terms applies to “a

juvenile nonhomicide offender,” 215 So. 3d at 1243, and Pedroza committed a

homicide, we address the erroneous Johnson test now because the reasoning

underlying the erroneous rule could be seen to apply equally to juvenile homicide

offenders (like Pedroza). If we were to stand by the test announced in Johnson,

which is a misapplication and undue expansion of Graham, that test would lead us

to vacate a lawfully imposed sentence when not required to do so by the

Constitution and not authorized by a statute, i.e., when there is no legal basis to do

so. We uphold Pedroza’s sentence because she has not established that it is a life

sentence or the functional equivalent of a life sentence. By failing to make this

threshold showing, Pedroza has failed to establish that her sentence violates the

Eighth Amendment’s prohibition against the imposition of a life sentence without

the possibility of parole, Miller, 567 U.S. at 479-80, or its equivalent, see Henry,

175 So. 3d at 678-80, on a juvenile homicide offender whose youth has not been

taken into account at sentencing.

                                    CONCLUSION

      For the reasons explained above, we approve the Fourth District’s decision

to uphold Pedroza’s sentence. We disapprove of Cuevas, Blount, Mosier, Alfaro,


                                        - 14 -
Burrows, Katwaroo, and Tarrand to the extent they hold that resentencing is

required for all juvenile offenders serving a sentence longer than twenty years

without the opportunity for early release based on demonstrated maturity and

rehabilitation.

      It is so ordered.

CANADY, C.J., and POLSTON and MUÑIZ, JJ., concur.
LABARGA, J., dissents with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

LABARGA, J., dissenting.

      I dissent because of the disproportionate result in this case. Linda Pedroza,

originally charged with first-degree murder, pleaded guilty to the lesser included

offense of second-degree murder and was sentenced to forty years imprisonment

for that offense.

      Ironically, if Pedroza had pleaded guilty to first-degree murder and received

a mandatory life sentence, she would actually be in a better position because she

would have been entitled to resentencing pursuant to Miller v. Alabama, 567 U.S.

460, 479 (2012) (holding that “a sentencing scheme that mandates life in prison

without possibility of parole for juvenile offenders” violates the Eighth

Amendment), and she would have been eligible for judicial review of her sentence

after twenty-five years. See Horsley v. State, 160 So. 3d 393, 395 (Fla. 2015)


                                        - 15 -
(unanimously holding that “the proper remedy is to apply chapter 2014-220, Laws

of Florida, to all juvenile offenders whose sentences are unconstitutional in light of

Miller”). Instead, Pedroza, who was sentenced in 2002, is not entitled to judicial

review of her sentence prior to her projected release in 2037.

      Given this disproportionate result, I respectfully dissent.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions/Certified Direct Conflict of Decisions

      Fourth District - Case No. 4D17-2151

      (Palm Beach County)

Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant Public
Defender, Fifteenth Judicial Circuit, West Palm Beach, Florida,

      for Petitioner

Ashley Moody, Attorney General, Tallahassee, Florida, Celia Terenzio, Bureau
Chief, and Matthew Steven Ocksrider, Assistant Attorney General, West Palm
Beach, Florida,

      for Respondent

Bryan S. Gowdy and Daniel Mahfood of Creed & Gowdy, P.A., Jacksonville,
Florida,

      for Amici Curiae Taylor Hill, Anthony Wagner, Terrence Graham, and Ellis
      Curry

Carey Haughwout, President, Maria E. Lauredo, Chief Assistant Public Defender,
and Jonathan Greenberg, Assistant Public Defender, Florida Public Defender
Association, Inc., West Palm Beach, Florida,

      for Amicus Curiae Florida Public Defender Association, Inc.



                                        - 16 -